In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00005-CV

STEPHAN D. HWANG, Appellant                  §    On Appeal from County Court at
                                                  Law No. 2
                                             §
V.                                                of Denton County (CV-2018-00578)
                                             §
                                                  April 2, 2020
CAPITAL ONE NATIONAL                         §
ASSOCIATION, Appellee                             Opinion by Chief Justice Sudderth


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that appellee Capital One National Association shall pay all

of the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By _/s/ Bonnie Sudderth________________
                                           Chief Justice Bonnie Sudderth